Case: 09-11058     Document: 00511232731          Page: 1    Date Filed: 09/14/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                        September 14, 2010
                                     No. 09-11058
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

In the Matter of: MUT A. ASHERU,

                      DEBTOR

-----------------------

G. VON THOMAS,
                             Appellant,

v.

CARL MATHENIA; PAUL A. SCOTT,

                             Appellees.


                    Appeal from the United States District Court
                         for the Northern District of Texas
                               USDC No. 3:09-CV-979


Before WIENER, PRADO, and OWEN, Circuit Judges.
PER CURIAM:*
        G. Von Thomas, proceeding pro se, moves to proceed in forma pauperis
(IFP) on appeal from the district court’s dismissal of his appeal from the
bankruptcy court’s order denying his motion to disqualify counsel Donald R.



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-11058   Document: 00511232731 Page: 2        Date Filed: 09/14/2010
                                No. 09-11058

Rector and his law firm, Glast, Phillips, & Murray, P.C., from representing Paul
A. Scott and Carl Mathenia, in his capacity as an estate representative, in the
bankruptcy proceedings of Mut A. Asheru.
      The bankruptcy court, in recommending the denial of the motion to
proceed IFP on appeal, determined that Thomas’s underlying motions were
frivolous and that his appeal was not taken in good faith. The bankruptcy court
noted that Thomas had no interest in property that was part of the bankruptcy
estate and that he used someone else’s bankruptcy proceeding to interfere with
state court eviction proceedings. The district court adopted the finding of the
bankruptcy court that Thomas’s appeal was not taken in good faith and
dismissed the appeal pursuant to 28 U.S.C. § 1915(e)(2).
      Thomas has not provided any argument to support his assertion that
counsel Rector and his firm should have been disqualified from representing
Scott and Mathenia based on a conflict of interest. Thus, he has abandoned the
issue raised by his appeal. Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir.
1993).   Nor has Thomas briefed his claim that the district court erred in
referring the IFP motion to the bankruptcy court for the preparation of a report
and recommendation. Therefore, this issue is also abandoned. See id.
      Insofar as Thomas asserts that counsel Scott was not authorized to file
pleadings, the record reflects that the bankruptcy court authorized Scott to
represent Mathenia, in his capacity as a personal representative of the estate,
for the limited purpose of presenting the motion to lift the automatic stay.
      Thomas had no standing to complain about the lack of notice of the motion
to lift the automatic stay because he did not demonstrate that he had an interest
in any property involved in the bankruptcy proceeding, and he did not make an
appearance in the proceeding prior to the stay being lifted. See N.D. T EX. L.B.R.
4001-1(a)(1).




                                        2
   Case: 09-11058    Document: 00511232731 Page: 3        Date Filed: 09/14/2010
                                 No. 09-11058

      Thomas’s complaints about the bankruptcy court clerk’s docketing
pleadings several days after they were filed or ruled upon does not raise a
nonfrivolous issue on appeal.
      Because the bankruptcy court’s denial of Thomas’s motion to disqualify
Rector and his law firm and his other arguments do not raise an issue of
arguable merit, the district court did not err in determining that the appeal was
not taken in good faith. The motion to proceed IFP on appeal is denied, and the
appeal is dismissed as frivolous. See 5 TH C IR. R. 42.2; Baugh v. Taylor, 117 F.3d
197, 202 n.24 (5th Cir. 1997).
      IFP MOTION DENIED; APPEAL DISMISSED.




                                        3